Mr. Justice Gary delivered the opinion oe the Court. The appellant filed a bill to obtain a divorce from the appellee. The court ordered that she should pay him $20 per month, temporary alimony, and $25 solicitor’s fees, from which order is this appeal. We do not review the cause shown on which such order was made, being of the opinion that if alimony from a wife to a husband is a proper thing upon circumstances, legislation is necessary to authorize it. At common law a husband was required to provide his wife with necessaries, but there was no reciprocal duty. The statute gives her—not him—alimony. To give it to him is not to administer existing, but to make new, law. Somers v. Somers, 39 Kan. 132. Green v. Green, 68 N. W. Rep. (Neb.) 947. The order is reversed.